

115 S2990 IS: Big Cat Public Safety Act
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2990IN THE SENATE OF THE UNITED STATESJune 5, 2018Mr. Blumenthal (for himself, Mrs. Gillibrand, Mrs. Feinstein, Mr. Markey, Mr. Reed, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife
			 Safety Act to further the conservation of prohibited wildlife species.
	
 1.Short titleThis Act may be cited as the Big Cat Public Safety Act. 2.Definitions (a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—
 (1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and (2)by inserting before subsection (b) (as so redesignated) the following:
					
 (a)BreedThe term breed means to intentionally or negligently— (1)facilitate propagation or reproduction; or
 (2)fail to prevent propagation or reproduction..
				(b)Conforming amendments
 (1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).
				(2)Lacey Act Amendments of 1981
 (A)Section 3(e)(2)(C) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended— (i)in clause (ii), by striking section 2(g) and inserting section 2(h); and
 (ii)in clause (iii), by striking section 2(g) and inserting section 2(h). (B)Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).
 3.ProhibitionsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by striking in paragraphs (1) through (3) and inserting in paragraphs (1) through (3) or subsection (e); and (2)by striking subsection (e) and inserting the following:
				
					(e)Captive wildlife offense
 (1)In generalIt is unlawful for any person— (A)to import, export, transport, sell, receive, acquire, or purchase any prohibited wildlife species—
 (i)in interstate or foreign commerce; or
 (ii)in a manner substantially affecting interstate or foreign commerce; or
 (B)to breed or possess any prohibited wildlife species.
 (2)Limitation on applicationParagraph (1) does not apply to— (A)an entity exhibiting animals to the public under a class C license issued by the Secretary of Agriculture that is held in good standing, if the entity—
 (i)has not been, and does not employ any person engaged in animal care who has been, convicted or fined for an offense involving the abuse or neglect of any animal pursuant to any Federal, State, or local law;
 (ii)has not had, and does not employ any person who has had, a license or permit regarding the care, possession, exhibition, breeding, or sale of animals revoked or suspended by any Federal, State, or local agency, including the Department of Agriculture, during the preceding 3-year period;
 (iii)has not been cited under the Animal Welfare Act (7 U.S.C. 2131 et seq.) during the preceding 1-year period for any repeat violation for—
 (I)inadequate veterinary care; (II)handling that causes stress or trauma or a threat to public safety;
 (III)insufficient provisions of food or water; or (IV)failure to allow facility inspection;
 (iv)does not allow any individual other than a trained professional employee or contractor of the licensee (or accompanying employee receiving professional training) or a licensed veterinarian (or an accompanying veterinarian student) to come into direct physical contact with a prohibited wildlife species;
 (v)ensures that during public exhibition of a prohibited wildlife species (other than a cheetah or a hybrid of a cheetah), the animal is not less than 15 feet from members of the public unless there is a permanent barrier that prevents public contact or risk of contact;
 (vi)does not breed any prohibited wildlife species unless the breeding is conducted pursuant to a species-specific, publicly available, peer-reviewed population management plan developed according to established conservation science principles;
 (vii)maintains liability insurance in an amount of not less than $250,000 for each occurrence of property damage, bodily injury, or death caused by any prohibited wildlife species possessed by the entity; and
 (viii)has a written plan that is made available on request to Federal agencies, State agencies, and local law enforcement for the quick and safe recapture or destruction of a prohibited wildlife species in the event a prohibited wildlife species escapes, including, at a minimum, written protocols for training staff on methods of safe recapture of the escaped prohibited wildlife species;
 (B)a State college, university, or agency, or State-licensed veterinarian; (C)a wildlife sanctuary that—
 (i)cares for prohibited wildlife species; and (ii)is a corporation that—
 (I)is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; and
 (II)is described in sections 501(c)(3) and 170(b)(1)(A)(vi) of that Code;
 (iii)does not commercially trade in prohibited wildlife species, including offspring, parts, and byproducts of prohibited wildlife species;
 (iv)does not breed the prohibited wildlife species; (v)does not allow direct contact between the public and prohibited wildlife species; and
 (vi)does not allow the transportation and display of prohibited wildlife species off-site; (D)an entity that has custody of the prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the prohibited wildlife species; or
 (E)an entity that— (i)is in possession of a prohibited wildlife species that was born before the date of enactment of the Big Cat Public Safety Act;
 (ii)not later than 180 days after the date of enactment of the Big Cat Public Safety Act, registers each prohibited wildlife species described in clause (i) with the United States Fish and Wildlife Service; and
 (iii)does not breed, acquire, or sell any prohibited wildlife species after the date of enactment of that Act.
								.
			4.Penalties
 (a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended— (1)by striking other than subsections (b), (d), and inserting other than subsections (b), (d), (e),; and
 (2)by striking violates subsection (d) and inserting violates subsection (d), (e),. (b)Criminal penaltiesSection 4(d)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)(1)) is amended—
 (1)in subparagraph (A)— (A)by inserting (e), after (d),; and
 (B)by striking or after the comma at the end; (2)in subparagraph (B)—
 (A)by inserting (e), after (d),; and (B)by adding or after the comma at the end;
 (3)by inserting after subparagraph (B) the following:  (C)knowingly violates section 3(e),; and
 (4)in the undesignated matter following subparagraph (C) (as added by paragraph (3))— (A)by striking knowing that and all that follows through treaty or regulation,; and
 (B)in the second sentence, by striking said fish or wildlife or plants and inserting fish or wildlife, plants, or prohibited wildlife species concerned. 5.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended by inserting bred, possessed, before imported, exported,.
 6.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary, in consultation with other relevant Federal and State agencies, shall promulgate any regulations necessary to implement section 3(e)..
 7.Technical correctionSection 4(e), and subsections (a) and (b)(2) of section 8, of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(e), 3377) are amended by striking Fishery Conservation and Management Act of 1976 each place it appears and inserting Magnuson-Stevens Fishery Conservation and Management Act.